Citation Nr: 1002066	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected 
bilateral knee and left foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to January 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  In July 2008, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to service connection for a left shoulder 
disorder.

2.  The medical evidence of record shows that the Veteran's 
right ankle disorder is related to his active military 
service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for a left shoulder disorder, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2009).

2.  A right ankle disorder was incurred in active military 
service.  38  U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a left shoulder 
disorder

By a January 2006 rating decision, the issue of entitlement 
to service connection for a left shoulder condition was 
denied.  The Veteran perfected an appeal in February 2007 as 
to this issue.  However, in a July 2008 written statement, 
the Veteran stated that he wished to withdraw his appeal as 
to the issue of entitlement to service connection for a left 
shoulder disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the Veteran personally without the express 
written consent of the Veteran.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the Veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for a left shoulder disorder.  As such, the Board finds that 
the Veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for a left shoulder disorder, and it is dismissed.

II.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected 
bilateral knee and left foot disorders

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues on appeal herein.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2009).  This is so because the Board is taking action 
favorable to the Veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran is seeking entitlement to service connection for 
a right ankle disorder, to include as secondary to service-
connected bilateral knee and left foot disorders.  
The Veteran, as well as a fellow serviceman, have contended 
in various statements that the Veteran sprained his right 
ankle numerous times in service.  Additionally, in a 
September 2008 statement in support of his claim, the Veteran 
contended that his service-connected right knee injury 
exacerbated his right ankle disorder, and that "the changes 
in [his] gait caused by four service connected knee surgeries 
and a service connected foot surgery have all contributed to 
an exacerbation of the pressure and pain on [his] [right] 
ankle."  

The Veteran's service treatment records are negative for 
complaints, diagnoses, or treatments of right ankle sprains.  

Post-service, an August 2004 private treatment record 
indicated that the Veteran had sprained his right ankle four 
months prior while running.  An April 2007 private treatment 
record noted that the Veteran presented for ongoing ankle 
pain and swelling.  It was further noted that the Veteran 
inquired whether a single sprain "could cause that much 
damage."  In response, the private doctor reported that it 
was "unlikely to be a single sprain but more likely due to 
excessive use of his lower extremities in the face of ankle 
instability."  

A November 2007 lay statement submitted by a fellow 
serviceman indicated that while on active military duty, he 
often ran in the mornings with the Veteran during Physical 
Training, and eventually trained with the Veteran to run 
marathons.  It was further noted that during their first tour 
of duty, they ran together at least once per day, and on many 
days, they ran an additional eight miles during lunch, and 
that "[i]t was during these many runs together when [the 
Veteran] sprained his right ankle numerous times." 

In his July 2008 substantive appeal, the Veteran stated that 
"[o]n several occasions [he] did go to the troop medical 
clinic to have [his] ankle wrapped," and that "[a]fter a 
number of these visits, [he] was personally able to wrap the 
ankle."

An August 2008 private treatment record noted the Veteran's 
complaints of right ankle pain and instability, present for 
several years.  The Veteran reported a history of multiple 
sprains while in the military.  The Veteran further reported 
that he later sought treatment from a podiatrist, and 
eventually underwent surgery on his right ankle.  It was 
reported that the notes and magnetic resonance imaging test 
at that time indicated some osteochondral lesions consistent 
with chronic arthritic changes most likely caused by multiple 
injuries and activity through the years.  The private 
treatment record further noted that upon examination, the 
neurovascular status was intact, and there was evidence of 
previous surgery on the right ankle.  It was also noted that 
there was slightly decreased range of motion and dorsiflexion 
and on inversion, there was a small amount of crepitus noted 
on circular motion of the ankle, and there was mild pain on 
inversion with resistance and on palpation of the lateral 
ankle ligament complex.  X-rays of the right ankle revealed 
no fracture or dislocation, but did show evidence of surgical 
procedure at the lateral malleolus, as well as some early 
mild asymmetrical joint space narrowing.  Finally, it was 
noted that lateral views showed some dorsal spurring at the 
anterior ankle and head of the talus.  The assessment was 
chronic ankle instability with early osteoarthritic changes 
secondary to multiple trauma and surgery. 

In October 2008, the Veteran underwent a VA examination in 
connection with his claim for a right ankle disorder.  It was 
noted that the Veteran was service- connected for left foot 
and left knee disorders.  It was further noted that the 
Veteran had sprained his right ankle multiple times during 
active military duty, as reported by the Veteran during the 
VA examination, and as reported in a November 2007 lay 
statement.  After diagnosing unstable right ankle with major 
reconstruction of the talofibular ligament postoperatively, 
as well as degenerative changes of the right ankle on x-ray, 
the VA examiner opined

[c]onsidering the [Veteran's] body 
support letter and the history of 
multiple sprains while [on] Active Duty 
in the Armed Forces over 30 years it is 
less likely than not that these ankle 
sprains have contributed to the 
[Veteran's] degenerative changes in the 
ankle and instability with need for 
resultant surgery.

In January 2009, the RO found that the October 2008 VA 
examination was inadequate.  Specifically, the RO found that 
the VA examiner had failed to provide an opinion regarding 
whether the Veteran's current right ankle disorder was caused 
by an altered gait from his service-connected bilateral knee 
and left foot disorders.  The RO further found that the VA 
examiner also failed to provide any rationale for the 
"negative opinion" given regarding whether the Veteran's 
right ankle disorder was the result of unrelated ankle 
sprains sustained while on active military duty.  The RO then 
requested another VA opinion be provided with respect to the 
issue of service connection for a right ankle disorder, to 
include as secondary to service-connected bilateral knee and 
left foot disorders.  The RO requested that the opinion state 
whether the Veteran's current right ankle disorder was 
related to untreated sprains in service as witnessed by his 
running companion, as well as state whether the Veteran's 
current right ankle disorder was related to his other 
service-connected conditions of the bilateral knees or left 
foot.  Additionally, the RO requested that the VA examiner 
identify the specific evidence reviewed and considered in 
forming the opinion, and that a rationale be provided for the 
opinion presented.  

Subsequently, in January 2009, a second VA examiner 
opined that 

[the Veteran's] history of chronic right 
ankle instability from [repeated] strains 
is most likely the cause of his right 
ankle [condition] which was treated with 
an ankle ligament reconstruction, which 
significantly improved his symptoms.  The 
process of repeated ankle sprains causes 
the lateral ankle ligaments (ATFL and 
CFL) to become loose and can result in 
pain, instability and even degenerative 
disease.  It is less likely that his knee 
condition caused or exacerbated his ankle 
pain, given he has good alignment of his 
knee, and a more likely cause is present.  
Likewise his left foot condition is not 
likely to cause his ankle instability 
because it would not have cause[d] his 
ankle ligaments to become loose.

Initially, the Board finds that service connection for a 
right ankle disorder on a secondary basis is not warranted, 
as the January 2009 VA doctor opined that "[i]t is less 
likely that his knee condition caused or exacerbated his 
ankle pain, given he has good alignment of his knee, and a 
more likely cause is present," and that "[l]ikewise his 
left foot condition is not likely to cause his ankle 
instability because it would not have cause[d] his ankle 
ligaments to become loose."

However, the Board finds that the evidence of record supports 
a finding of service connection for a right ankle disorder on 
a direct basis.  There is a currently diagnosed right ankle 
disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Specifically, the Veteran has been diagnosed 
with chronic ankle instability with early osteoarthritic 
changes secondary to multiple trauma and surgery, unstable 
right ankle with major reconstruction of the talofibular 
ligament postoperatively, and degenerative changes of the 
right ankle on x-ray.

The Veteran has consistently reported that he sprained his 
right ankle numerous times while on active military duty.  
Additionally, in a November 2007 lay statement, a fellow 
serviceman contended that during service, he often ran with 
the Veteran twice per day, during Physical Training, as well 
as while training for marathons, and that he observed the 
Veteran injure his right ankle numerous times. See Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury).  
Moreover, the Veteran's statements that he has experienced 
right ankle pain since active military duty that 
progressively worsened is competent evidence of continuity of 
symptomatology.  38 C.F.R. § 3.306 (2009); see Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation).  

Additionally, the medical evidence of record supports the 
finding of a nexus between an inservice incurrence of an 
injury, and the Veteran's current disability.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Specifically, 
the January 2009 VA doctor opined that "[the Veteran's] 
history of chronic right ankle instability from [repeated] 
strains is most likely the cause of his right ankle 
[condition]."  The VA doctor provided this opinion 
subsequent to the RO's request that the opinion state whether 
the Veteran's current right ankle disorder was related to 
untreated sprains in service as witnessed by his running 
companion.  Moreover, the VA doctor provided a complete 
rationale in support of the above opinion.  Specifically, it 
was stated that "[t]he process of repeated ankle sprains 
causes the lateral ankle ligaments (ATFL and CFL) to become 
loose and can result in pain, instability and even 
degenerative disease."  

While the October 2008 VA examiner opined that "it [was] 
less likely than not that [the Veteran's] ankle sprains have 
contributed to [his] degenerative changes in the ankle and 
instability with need for resultant surgery," the Board 
affords this opinion little weight, as the VA examiner failed 
to provide any rationale for the "negative opinion" given 
regarding whether the Veteran's right ankle disorder was the 
result of unrelated ankle sprains sustained while on active 
military duty.  In contrast, the January 2009 VA doctor 
provided supporting clinical evidence and rationale for the 
positive nexus opinion, and also based the opinion on 
competent and credible statements by the Veteran and his 
fellow serviceman.  

Based on the totality of the evidence, and applying the 
doctrine of reasonable doubt, the Board finds that the 
Veteran's current right ankle disorder is related to his 
military service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for a right ankle 
disorder is warranted. 


ORDER

The claim of entitlement to service connection for a left 
shoulder disorder is dismissed.  

Service connection for a right ankle disorder is granted.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


